Citation Nr: 1638929	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than October 29, 2015 for the award of a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1966 to October 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
March 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) of
the Department of Veterans Affairs (VA).  In that decision, the RO adjudicated an
October 23, 2006 claim for an increased rating for spinal stenosis due to lumbar
disk disease with traumatic arthritis, and increased the assigned rating from 40 to 50
percent effective from the date of claim.  As previously noted in Board decisions in January 2011 and December 2012, the Veteran had raised the issue of entitlement to TDIU which was denied in rating decisions of June 2008 and March 2009.  Although the Veteran did not perfect an appeal of that denial, in the January 2011 decision adjudicating the lumbar spine disability claim, the Board noted it had jurisdiction over the Veteran s TDIU claim as part and parcel of her increased rating claim under Rice v Shinseki, 22 Vet App 447 (2009).  Thereafter, the issue was addressed by the RO in a February 2012 supplemental statement of the case.  Thus, the claim for TDIU has been developed as a separate issue.

As noted above, in January 2011 and December 2012, the Board remanded the Veteran's TDIU claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The record reveals that the Veteran's claim for TDIU was awarded by the RO in a rating decision dated November 2015 and the RO assigned an effective date of October 29, 2015.  However, as the increase did not constitute a full grant of the benefit sought, the Veteran's TDIU claim prior to October 29, 2015 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board notes that following the issuance of the most recent supplemental statement of the case (SSOC) in November 2015, VA treatment records dated December 2009 to January 2011 were associated with the claims folder.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  However, the Board observes that these records were already associated with the claims folder prior to the November 2015 SSOC and are therefore duplicative.  

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Effective October 23, 2006, the Veteran was in receipt of service connection for spinal stenosis due to lumbar disk disease with traumatic arthritis rated as 50 percent disabling; vascular headaches rated as 50 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and radiculopathy of the left lower extremity, rated as 10 percent disabling.  Her combined disability rating was 80 percent; the schedular percentage requirements for TDIU were met.

2.  Effective December 12, 2012, the Veteran was in receipt of service connection for spinal stenosis due to lumbar disk disease with traumatic arthritis rated as 50 percent disabling; vascular headaches rated as 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and radiculopathy of the left lower extremity, rated as 10 percent disabling.  Her combined disability rating was 90 percent; the schedular percentage requirements for TDIU were met.

3.  For the period from December 12, 2012 to October 28, 2015, the Veteran's service-connected PTSD was shown to preclude her from securing or following a substantially gainful occupation. 
4.  For the period from October 23, 2006 to December 11, 2012, the Veteran's service-connected disabilities were not shown to preclude her from securing or following a substantially gainful occupation. 


CONCLUSION OF LAW

The criteria for an effective date of December 12, 2012, but no earlier, for the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

As alluded to above, in January 2011 and December 2012, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding VA treatment records as well as provide the Veteran with VA examinations for her TDIU claim.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records have been obtained and associated with the record.  Also, the Veteran was provided a VA examination for her TDIU claim.  The Veteran's earlier effective date claim was readjudicated via a November 2015 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  




Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the RO granted TDIU.  The Board notes that once a claim is granted, additional notice is not required regarding the claim, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA also has a duty to assist the Veteran in the development of her claim.  The claims file includes statements from her and other individuals, her service treatment records, VA medical records, and Social Security Administration (SSA) records.  

The Veteran was afforded VA examinations for her lumbar spine disability in April 2008, January 2011, and October 2015.  She was provided VA examinations for her radiculopathy of the right and left lower extremities in January 2011, February 2013, and November 2015.  She was afforded VA examinations for her PTSD in January 2013 and October 2015.  Further, she was provided a VA examination for her vascular headaches in October 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  


The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate her claim.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim. 

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Moreover, such impairment must be due to service-connected disabilities. 

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2015).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such cases should be referred for extraschedular consideration.

The Board notes that the effective date for TDIU is governed by the effective date provisions for increased ratings.  See Hurd v. West, 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), which applies to increased rating claims, to a TDIU claim). 
38 U.S.C.A. § 5110(a) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  An earlier effective date may be granted prior to the date of the filing of the claim for an increase if it is ascertainable that an increase in disability had occurred within the one-year period prior to the filing of the claim.  38 U.S.C.A. § 5100(b)(2); 38 C.F.R. § 3.400(o)(2) (2015).

With regard to the date of receipt of a claim, where an informal claim is filed, VA is generally required to send a formal application to the veteran, and if the completed form is received by VA within one year from the date it was sent to the veteran, then the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992) (involving consideration of period one year prior to filing of informal claim for TDIU for purposes of determining effective date of TDIU).

The Veteran seeks an effective date earlier than October 29, 2015 for the award of TDIU benefits.  The current effective date for TDIU is based on the date of a VA mental health evaluation which indicates that the Veteran was unable to obtain substantially gainful employment due primarily to her service-connected PTSD.  

The Veteran is 68 years old.  She last worked full-time in November 1985 as a computer operations manager, and her highest level of education was completion of college.  See the Veteran's claim for TDIU dated October 2007.  In addition to claiming TDIU as due to her lumbar spine disability and PTSD, she also claims that her service-connected vascular headaches disability causes unemployability.  Id.

As discussed in the introduction, the Veteran's TDIU claim was considered as part and parcel of her increased rating claim for a lumbar spine disability on October 23, 2006.  Effective October 23, 2006, the Veteran was in receipt of service connection for spinal stenosis due to lumbar disk disease with traumatic arthritis rated as 50 percent disabling; vascular headaches rated as 50 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and radiculopathy of the left lower extremity, rated as 10 percent disabling.  Her combined disability rating was 80 percent; the schedular percentage requirements for TDIU were met under 38 C.F.R. § 4.16(a).

Additionally, in an August 2015 rating decision, the Veteran was awarded service connection for PTSD effective December 12, 2012.  Therefore, effective December 12, 2012, the Veteran was in receipt of service connection for spinal stenosis due to lumbar disk disease with traumatic arthritis rated as 50 percent disabling; vascular headaches rated as 50 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; and radiculopathy of the left lower extremity, rated as 10 percent disabling.  Her combined disability rating was 90 percent.

Based on a thorough and comprehensive review of the evidence of record, resolving all doubt in favor of the Veteran, the Board finds that for the period from December 12, 2012 to October 28, 2015 the Veteran is shown to be unable to secure or follow a substantially gainful occupation due to service-connected disabilities, in particular her PTSD.  In this regard, the Board initially notes that as indicated above, the Veteran was not employed during this period.    

The Board notes that the Veteran was provided a VA psychological examination on October 29, 2015.  The examiner noted the Veteran's PTSD symptoms which included depressed mood, anxiety, suspiciousness, chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, spatial disorientation, and persistent delusions or hallucinations.  The examiner further noted that the Veteran's PTSD causes moderate impairment in social functioning that reduces her ability to be around others including Caucasian males in particular, increased noise level, uncertainty/unpredictability, and other known and unknown triggers to PTSD further exacerbate her symptoms and further results in isolation and decompensation.  She opined that the as the Veteran's symptoms will be present whether she is sitting or standing, the likelihood of her functioning in a work setting in a productive manner based on PTSD and depression alone, will be highly challenging.  Further, working in an environment with reminders, known and unknown, of her military sexual trauma is likely to exacerbate her PTSD and depression.  Moreover, the Veteran's records indicate that she is not able to make good decisions psychologically.  The examiner also opined that this alone impacts her functioning in the work place and exacerbates/worsens her PTSD.  As such, the Veteran's PTSD alone in isolation, poses challenges toward employability but when considered with her other conditions, her ability to function and maintain gainful employment is more challenging.  

The Board acknowledges another VA psychological examiner opined in a January 2013 examination report that the Veteran has moderate impairment of PTSD symptoms which includes hypervigilance, feelings of detachment from others, inability to have loving feelings, difficulty concentrating, irritability/anger, and intense psychological physiological distress at exposure to internal/external cues that symbolize or resemble an aspect of the trauma.  She further opined that although there may be limitations in her ability to maintain employment, the Veteran's moderate symptoms do no completely prevent her from engaging in gainful employment with physical or sedentary work.  Pertinently, however, the examiner noted the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that as these listed symptoms were similar to those noted by the October 2015 VA examiner, the Veteran would have likely also been precluded from substantial gainful employment at the time of the January 2013 VA examination when considering these symptoms.  Further, another VA examiner opined in a January 2011 VA report that the difficulty that the Veteran would have working is related to her underlying psychiatric diagnoses which include PTSD.  As such, the Board finds that the evidence arguably supports a finding that the Veteran is precluded from substantial gainful employment due to her PTSD during the pendency of the appeal period.  Moreover, the Board notes that the Veteran has been rated 50 percent disabling for her PTSD throughout her period of service connection which dates to December 12, 2012.  Therefore, as the effective date of service connection for PTSD is December 12, 2012, the Board finds that TDIU is warranted from this date.  

The Board further finds that TDIU is not warranted prior to December 12, 2012.  In this regard, the Board notes that a VA opinion was obtained in May 2008 regarding the Veteran's employability.  After review of the Veteran's medical history to include her headaches and lumbar spine disability, the VA examiner concluded that  the Veteran's complaints of pain associated with her disabilities would render her unable to perform anything but sedentary occupations.  He noted that he has had patients with headaches of her claimed severity that remain gainfully employed.  Also, the sensory loss in the lower extremities is inconsistent with root disease, and the weakness in her legs does not correlate with her most recent lumbar MRI abnormalities and is inconsistent with her functional ability as she was able to arise from the chair, walk, and climb on the table without assistance.  He was unconvinced that there were any neurologic deficits (other than pain) related to the lumbar spine.  

Additionally, in the above-referenced January 2011 VA opinion, the VA examiner determined that the Veteran's inability to secure of follow substantially gainful occupation is not due to her lumbar spine disability or her headache disorder, either alone or in the aggregate.  This opinion was based on examination and review of previous examinations related to her headaches.  On the contrary, as discussed above, the examiner opined that the difficulty that the Veteran would have working is related more to her psychiatric disorders which include PTSD (for which service connection was not yet in effect).  

The Board also notes that a VA examiner opined in an October 2015 examination report that the Veteran's chronic daily migraine with 3 prostrating attacks in the past 6 months would not impact employment.  Further, she did not have motor or sensory deficits ascribed to the lumbar spine and no neurologic deficits that would prevent employment.  The examiner's rationale for his opinion was based on the Veteran's report that she had recently been quite ill which decreased her functional capacity and also had non-service connected cervical myelopathy with sphincter impairment.     

The Board therefore finds that the evidence of record prior to December 12, 2012 supports a finding that the Veteran, without regard to advancing age, could perform substantial gainful employment based on her level of education (i.e., college), despite her service-connected disabilities.  Indeed, the VA opinions discussed above did not indicate total occupational impairment due to the Veteran's service-connected lumbar spine disability, vascular headaches, and radiculopathy of the right and left lower extremities.  The Board finds that these VA opinions are of great probative value as they were based upon thorough consideration and analysis of the Veteran's relevant medical history.  Notably, there is no medical opinion of record to the contrary, nor is there medical evidence documenting functional impairment due to the lumbar spine disability, vascular headaches, and radiculopathy of the right and left lower extremities sufficient to indicate that the Veteran's is precluded from substantially gainful employment due to these disabilities prior to December 12, 2012.   

In finding that the Veteran's lumbar spine disability, vascular headaches, and radiculopathy of the right and left lower extremities do not preclude her from obtaining substantial gainful employment, the Board has considered the Veteran's education and occupational history in conjunction with these disabilities.  The Board also notes the Court's recent decision of Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016) wherein the Court held that the plain meaning of § 4.16(a) does not permit VA to limit consideration of marginal employment to only currently employed veterans.  

As discussed above, the Veteran completed 4 years of college, and was previously employed full-time as a computer operations manager.  There is no indication in the record that when taking into account her college education, prior work experience, and her lumbar spine disability, vascular headaches, and radiculopathy of the right and left lower extremities, she would not have the necessary skills and functional ability required for substantial and gainful employment.  Indeed, there is no indication in the VA examination reports or other evidence of record that there are any restrictions on the Veteran's ability to accomplish tasks as a result of the service-connected lumbar spine disability, vascular headaches, and radiculopathy of the right and left lower extremities prior to December 12, 2012 that would preclude substantially gainful occupation to include employment as a computer operations manager.  
The Board has taken the Veteran's statements concerning the impact of her service-connected disabilities into consideration and has also considered the numerous statements submitted by others in support of the Veteran's claim which documents her limited ability to function which include the need for assistive devices and inability to bend or stand without pain as well as difficulty doing chores.  However, the Board finds that these statements are outweighed by the objective evidence of record, which as discussed above indicate that the Veteran's service-connected disabilities prior to December 12, 2012 do not render her unable to maintain substantially gainful employment.  While not discounting the significant effect that the service-connected disabilities, in particular the lumbar spine disability and headaches, have on the Veteran's employability, the Board finds that this is adequately compensated at the assigned disability ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

The Board reiterates that the competent and credible evidence of record demonstrates that the Veteran's PTSD alone precludes her from obtaining substantial and gainful employment.  However, because she is service-connected for PTSD only from December 12, 2012, this disability may not be considered in determining her eligibility for TDIU prior to that date.

As noted above, the Veteran is currently in receipt of SSA disability benefits. However, the criteria utilized by VA and the SSA in determining entitlement to disability benefits are not the same, and a determination by SSA is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246   (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).  The law requires VA to make an independent analysis and determination.  As discussed in detail above, the Board finds that the objective evidence of record to include VA medical opinions indicate that the Veteran was capable of obtaining substantial and gainful employment with consideration of only service-connected disabilities prior to December 12, 2012.  As such, the grant of SSA benefits is not sufficient to warrant grant of the benefit sought.
In conclusion, for the reasons and bases expressed above, the Board finds that the Veteran is entitled to TDIU from December 12, 2012. 


ORDER

Entitlement to an effective date of December 12, 2012, for the award of TDIU is granted, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


